        Case 1:16-cv-00050-SPB Document 53-2 Filed 08/07/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

                              CASE NO.: 1:16-CV-00050-SPB

SECURITIES AND EXCHANGE
COMMISSION,

                      Plaintiff,

 v.

 THOMAS J. PARILLA,

                  Defendant.
_________________________________________ /

      JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF AS TO
                    DEFENDANT THOMAS J. PARILLA

       The Securities and Exchange Commission having filed a Complaint, and Defendant

Thomas J. Parilla having: entered a general appearance; consented to the Court’s jurisdiction

over him and the subject matter of this action; consented to entry of this Judgment of Permanent

Injunction (“Judgment”) without admitting or denying the allegations of the Complaint (except

as to personal and subject matter jurisdiction and except as otherwise provided in Section 11);

waived findings of fact and conclusions of law; and waived any right to appeal from this

Judgment:

                                                I.

             SECTION 10(b) AND RULE 10b-5(b) OF THE EXCHANGE ACT

       IT IS ORDERED AND ADJUDGED that Parilla is permanently restrained and

enjoined from violating, directly or indirectly, Section 10(b) and Rule 10b-5(b) of the Securities

Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b) and 17 C.F.R. §§ 240.10b-5(b), by

using any means or instrumentality of interstate commerce, or of the mails, or of any facility of
        Case 1:16-cv-00050-SPB Document 53-2 Filed 08/07/19 Page 2 of 5




any national securities exchange, in connection with the purchase or sale of any securityto make

any untrue statement of a material fact, or to omit to state a material fact necessary in order to

make the statements made, in the light of the circumstances under which they were made, not

misleading.

       IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual notice

of this Judgment by personal service or otherwise:        (a) Parilla’s officers, agents, servants,

employees, and attorneys; and (b) other persons in active concert or participation with Parilla or

with anyone described in section (a) of this paragraph.

                                                II.

                                OFFICER AND DIRECTOR BAR

       IT IS FURTHER ORDERED AND ADJUDGED that, upon motion of the

Commission, the Court shall determine the length of time Parilla will be barred pursuant to

Section 21(d)(2) of the Exchange Act, 15 U.S.C. § 78u(d)(2), from acting as an officer or

director of any issuer that has a class of securities registered pursuant to Section 12 of the

Exchange Act, 15 U.S.C. § 78l, or that is required to file reports pursuant to Section 15(d) of the

Exchange Act, 15 U.S.C. § 78o(d).

       IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

notice of this Judgment by personal service or otherwise: (a) Parilla’s officers, agents, servants,

employees, and attorneys; and (b) other persons in active concert or participation with Parilla or

with anyone described in (a).




                                                 2
        Case 1:16-cv-00050-SPB Document 53-2 Filed 08/07/19 Page 3 of 5




                                               III.

                                     PENNY STOCK BAR

       IT IS FURTHER ORDERED AND ADJUDGED that upon motion of the

Commission, the Court shall determine the length of time Parilla will be barred from

participating in any future participation in the offering of any penny stock, as defined by Section

3(a)(51)(A) of the Exchange Act, 15 U.S.C. § 78c(A)(51)(A) and Rule 3a51-1 thereunder, 17

C.F.R. § 240.3a51-1, including engaging in activities with a broker-dealer, or issuer for purposes

of issuing, trading, or inducing or attempting to induce the purchase or sale of any penny stock,

pursuant to Section 21(d)(6) of the Exchange Act 15 U.S.C. § 78u(d)(6).

                                               IV.

                                       CIVIL PENALTY

       IT IS FURTHER ORDERED AND ADJUDGED upon motion of the Commission, the

Court shall determine the amount of the civil penalty pursuant to Section 20(d) of the Securities

Act, 15 U.S.C. § 77t(d) and Section 21(d)(3) of the Exchange Act, 15 U.S.C. § 78u(d)(3).

       In connection with the Commission’s motion to determine the length of the penny stock

and officer and director bars and the amount of the civil penalty, and at any hearing held on such

a motion: (a) Parilla will be precluded from arguing he did not violate the federal securities laws

as alleged in the Complaint; (b) Parilla may not challenge the validity of the Consent or this

Judgment; (c) solely for the purposes of such motion, the allegations of the Complaint shall be

accepted as and deemed true by the Court; and (d) the Court may determine the issues raised in

the motion on the basis of affidavits, declarations, excerpts of sworn deposition or investigative

testimony, and documentary evidence, without regard to the standards for summary judgment

contained in Rule 56(c) of the Federal Rules of Civil Procedure.



                                                 3
        Case 1:16-cv-00050-SPB Document 53-2 Filed 08/07/19 Page 4 of 5




                                               V.

                             INCORPORATION OF CONSENT

       IT IS FURTHER ORDERED AND ADJUDGED that the Consent filed herewith is

incorporated with the same force and effect as if fully set forth herein, and that Parilla shall

comply with all of the undertakings and agreements set forth therein.

                                               VI.

                        BANKRUPTCY NONDISCHARGEABILITY

       IT IS FURTHER ORDERED AND ADJUDGED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the Complaint are true and admitted by Parilla, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Parilla under this

Judgment or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Parilla of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                              VII.

                             RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain

jurisdiction over this matter and over Parilla for the purposes of enforcing the terms of this

Judgment.




                                                4
        Case 1:16-cv-00050-SPB Document 53-2 Filed 08/07/19 Page 5 of 5




                DONE AND ORDERED this ____ day of ____________, 2019, in Erie,

Pennsylvania.

                                      _______________________________________
                                      SUSAN PARADISE BAXTER
                                      UNITED STATES DISTRICT JUDGE




                                         5
